

115 HR 3406 IH: PAVE Act
U.S. House of Representatives
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3406IN THE HOUSE OF REPRESENTATIVESJuly 26, 2017Mr. Upton (for himself and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend section 30113 of title 49, United States Code, to increase the annual number of vehicles
			 that may be exempted for the development of new vehicle safety features,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Practical Automated Vehicle Exemptions Act or the PAVE Act. 2.AmendmentSection 30113 of title 49, United States Code, is amended—
 (1)in subsection (d), by striking A manufacturer is eligible and all that follows and inserting the following:  (1)Eligibility under subsection (b)(3)(B)(i)A manufacturer is eligible for an exemption under subsection (b)(3)(B)(i) of this section (including an exemption under subsection (b)(3)(B)(i) relating to a bumper standard referred to in subsection (b)(1)) only if the Secretary determines that the manufacturer’s total motor vehicle production in the most recent year of production is not more than 10,000.
 (2)Eligibility under subsection (b)(3)(B)(iii)A manufacturer is eligible for an exemption under subsection (b)(3)(B)(iii) of this section only if the Secretary determines the exemption is for not more than 2,500 vehicles to be sold in the United States in any 12-month period.
 (3)Eligibility under subsection (b)(3)(B)(ii), (iv), or (v)A manufacturer is eligible for an exemption under subsection (b)(3)(B)(ii), (iv), or (v) of this section only if the Secretary determines the exemption is for not more than 100,000 vehicles per manufacturer to be sold, leased, or otherwise introduced into commerce in the United States in any 12-month period.
 (4)Limitation on Number of Vehicles ExemptedAll exemptions granted to a manufacturer under subsections (b)(3)(B)(i) through (v) shall not exceed a total of (i) 25,000 vehicles manufactured within the first 12-month period, (ii) 50,000 vehicles manufactured within the second 12-month period, (iii) 100,000 vehicles manufactured within the third 12-month period, and, (iv) 100,000 vehicles manufactured within the fourth 12-month period. Any renewals under subsections (b)(3)(B)(i) through (v) shall not exceed a total of 100,000 vehicles manufactured within a 12-month period.; and
 (2)in subsection (e), by striking An exemption or renewal and all that follows and inserting the following:  (1)Exemption under subsection (b)(3)(B)(i)An exemption or renewal under subsection (b)(3)(B)(i) of this section may be granted for not more than 3 years.
 (2)Exemption under subsection (b)(3)(B)(iii)An exemption or renewal under subsection (b)(3)(B)(iii) this section may be granted for not more than 2 years.
 (3)Exemption Under Subsection (b)(3)(B)(ii), (iv), or (v)An exemption or renewal under subsection (b)(3)(B)(ii), (iv), or (v) of this section may be granted for not more than 4 years..
			